United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3249
                                    ___________

Jerome Perry Hearne,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
W. I. LeBlanc, Sued as W. LeBlanc,     *
Jr., Warden; United States of America, *   [UNPUBLISHED]
                                       *
             Appellees.                *
                                 ___________

                              Submitted: July 30, 2004
                                 Filed: August 5, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

        Federal inmate Jerome Perry Hearne appeals the district court’s1 order
dismissing his 28 U.S.C. § 2241 petition. The district court found Hearne’s inability
to file a successive 28 U.S.C. § 2255 motion did not make section 2255 inadequate
or ineffective to test the legality of his sentence, and we agree. See Hill v. Morrison,
349 F.3d 1089, 1091 (8th Cir. 2003) (prisoner has burden of demonstrating § 2255


     ¹The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
relief in the sentencing court would be inadequate or ineffective; § 2241 relief is not
available merely because prisoner faces substantive or procedural barrier to § 2255
relief). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B. We deny as moot Hearne’s motion for an expedited ruling.
                        ______________________________




                                         -2-